         Case 3:17-cv-01104-VLB Document 70-28 Filed 04/01/19 Page 1 of 14



Yale
YaleDepartment  ofSpanish
     Department of Spanish &
                           & Portuguese
                             Portuguese
                                                                                  PO  Box208204
                                                                                  PO Box   208204
                                                                                  New Haven
                                                                                        HavenCT CT06520-8204
                                                                                                   06520-8204
    Susan Byrne
    Susan    Byrne                                                                T 203 432-1151
                                                                                        432-1151
    Associate Professor
    Associate            of Spanish
                  Professor    of Spanish                                               432-1178
                                                                                  F 203 432-1178
    203-432-1162
    203-432-1162                                                                  span-port.yale.edu
                                                                                  span-port.yale.edu
    susan.byrneayale.edu
    susan.byrneayale.edu                                                          courier
                                                                                  courier
    htt ://sueb
    htt         rne.corn
           ://sueb    rne.com                                                           Wan Street
                                                                                  82-90 Wan Street
                                                                                  New Haven
                                                                                      HavenCTCT06511
                                                                                                06511


    Ben Polak
          Polak
    Provost
    Provost
    William
    William C. Brainard Professor
                C. Brainard        of Economics
                               Professor    of Economics
    Office of the
    Office     of Provost
                   the Provost
    YaleUniversity
    Yale   University
    2 Whitney
      Whitney   Avenue,
                   Avenue,    400, Room
                        SuiteSuite   400,432
                                           Room 432
    New   Haven,Connecticut
    New Haven,      Connecticut


    March 8,8,
    March    2016
               2016


    Dear Provost
    Dear   ProvostPolak,
                      Polak,
    Pursuant
    Pursuant  to to    Faculty
                 YaleYale          Handbook
                                Faculty       ("FH") section
                                            Handbook          I111.3.a,
                                                         ("FH")          I submit
                                                                     section       this petition Iforsubmit this pe
                                                                                I111.3.a,
    review    a determination
    reviewof of   a determination           my tenure review
                                  regardingregarding      my tenure       communicated
                                                               that was review      that towasme communicated
                                                                                                  on            to
    February
    February      2016.
              15,15,       In voting
                       2016.       In tovoting        denythree
                                         deny metotenure,          senior faculty
                                                             me tenure,           members
                                                                               three    seniorof thefaculty member
    Department of of
    Department      Spanish
                         Spanish& Portuguese   violated University
                                       & Portuguese      violated    policy regarding eligibility
                                                                       University       policy for  regarding eligi
                1111.3.a.i),
    voting (FH(FH
    voting                   failed to provide
                    1111.3.a.i),         failedadequate   and
                                                   to provide  fair consideration  in the matter   of
                                                                    adequate and fair consideration in t
    my promotion
    my   promotion      1111.3a.ii),
                   (FH(FH              and retaliated
                               1111.3a.ii),       andagainst  me for having
                                                        retaliated             spoken
                                                                         against         foragainst
                                                                                     me out     having spoken out
    abuses
    abusesofof university
                  university and public
                                     andpolicy
                                           publicperpetrated     them (FH 1111.3.a.iii),
                                                      policybyperpetrated         by them including
                                                                                               (FH 1111.3.a.iii)
    sexualharassment
    sexual    harassment and discrimination,   and witnessed
                                and discrimination,         and    me.
                                                               by witnessed      by me.

    All
    AllYale  procedures
          Yale             governing
                  procedures       governing         and tenure are
                                        promotionpromotion           andsubject to theare
                                                                           tenure        implied  covenant
                                                                                             subject       to the implied c
    of good faith and fair
    of   good    faith    and dealing
                                 fair   and   thus
                                          dealing   afford
                                                        and me   the
                                                               thus   reasonable
                                                                        afford       expectation
                                                                                    me   the        of  a
                                                                                                reasonablefair   expectatio
    and equitable
    and   equitable  process   on the merits
                          process      on the       tenure review.
                                                for merits             Simply put,
                                                                for tenure            actions taken
                                                                                  review.      Simply  in the
                                                                                                            put, actions ta
    implementation of theoftenure
    implementation                        review process
                                   the tenure          review         defeat reasonable
                                                               thatprocess       that defeat  expectations
                                                                                                        reasonable expec
    grounded
    groundedin in the FASTAP
                       the FASTAP procedures    violate the
                                         procedures           implied covenant,
                                                          violate       the implied         extension, the
                                                                                   and bycovenant,          and by extensio
    process established
    process      establishedfor tenure      the Faculty
                                    forintenure        in Handbook.
                                                            the Faculty  The participation
                                                                               Handbook.in The   my tenure
                                                                                                        participation in
    review of of
    review      NoelNoel     ("NV"), Rolena
                      Valis Valis     ("NV"),   Adorno   ("RA"),
                                                    Rolena          and Roberto
                                                                Adorno     ("RA"), Gonzalez     Echevarria Gonzalez Eche
                                                                                          and Roberto
    ("RGE") improperly defeated
    ("RGE")      improperly           my
                                  defeated reasonable
                                                 my      expectation
                                                      reasonable        of a fair hearing
                                                                         expectation         on
                                                                                             of the  merits.hearing on the
                                                                                                  a fair
    The negative
    The   negative  outcome
                         outcomeof myof tenure
                                            my review
                                                 tenure   was   predetermined
                                                              review              in the minds of those
                                                                         was predetermined               in the minds of
    threefaculty
    three          members
              faculty           who, together,
                          members                 conform a majority
                                        who, together,            conform          the five senior
                                                                          blocaofmajority         bloc voting
                                                                                                           of the five sen
    faculty
    faculty      indepartment.
            in the                 A climate review
                      the department.                   of the Department
                                                A climate        review ofofthe   Spanish    & Portuguese
                                                                                        Department         of Spanish & Por
    ("the
    ("the department")
             department")conducted     from March
                                  conducted           through
                                                   from     MarchDecember
                                                                      through of 2015    revealedofmultiple
                                                                                   December             2015 revealed mult
    instances
    instances   of those            samesenior
                           same three
                     of those                three faculty
                                                       seniormembers     working
                                                                    faculty      members           stifle
                                                                                    together working
                                                                                               to         thetogether to s
    voices of of
    voices      other  department
                    other      department         colluding socolluding
                                     members,members,                            so as deny
                                                                   as to unreasonably              tenure in
                                                                                           to unreasonably         deny ten
    earlier cases,
    earlier          denying
                 cases,        junior faculty
                            denying       juniorbenefits  in the form
                                                      faculty            of mentoring
                                                                    benefits       in the      leaves,of
                                                                                          and form        andmentoring and
    consistently violating
    consistently              Yale policyYale
                         violating           and procedures
                                                    policy and    in the  service of their
                                                                       procedures         in own
                                                                                               thepolitical
                                                                                                       service of their
    agenda toto
    agenda       obsessively
                    obsessivelyguard their
                                      guard  power
                                                 their      in the department.
                                                     basepower                    By   the time  my   tenure
                                                                     base in the department. By the time my




                                                                                                                BYRNE009152
                                                                                                                BYRN E009152
     Case 3:17-cv-01104-VLB Document 70-28 Filed 04/01/19 Page 2 of 14




review
review began
        began in  March of
               in March  of 2015,
                             2015, the
                                    the departmental     climate of
                                         departmental climate    of intimidation
                                                                     intimidation and
                                                                                  and bias
                                                                                       bias
created
created and
         and maintained
             maintained by
                         by RA,   RGE, and NV precluded
                             RA, RGE,                             possibility of my
                                                   precluded the possibility     my tenure
                                                                                     tenure
case being evaluated on fair, professional criteria.

During a meeting held on December 15, 2015 to discuss the results of       of the departmental
climate
climate review,
         review, Faculty
                 Faculty of Arts and
                                  and Sciences
                                        Sciences ("FAS")                   Gendler stated that
                                                   ("FAS") Dean Tamar Gendler
the department has a known problem with rejecting qualified candidates for tenure while
masking
masking those     rejections as issues
           those rejections        issues ofof"professional
                                                "professional judgment."
                                                               judgment." Gendler
                                                                             Gendler assured
                                                                                         assured
department
department members
              members thatthat such   "subjective judgments
                               such "subjective     judgments used
                                                                used as    cover for
                                                                      as cover     for improper
                                                                                        improper
motivations"  can be appealed and will be heard by your office. The
motivations" can                                                     The non-specific
                                                                          non-specific "quality
of my research"
        research" critique
                   critique in
                             in the  notification of
                                the notification   of denial
                                                      denialof
                                                             of tenure
                                                                 tenure to
                                                                         to me
                                                                            me is         that: a
                                                                                 is just that:
specious pretext made
                  made in bad faith to disguise improper motivations.

On February 23,
             23, 2016,
                  2016, prior
                         priortotofiling
                                    filingthis
                                           thisappeal
                                                appealand
                                                       andpursuant
                                                           pursuanttoto
                                                                      FHFH 1111.3.1o, I sought an
                                                                         1111.3.1o,
equitable solution to this problem through informal consultation with Dean Gendler, who
told me that my case "was sufficiently
                               sufficiently complicated
                                               complicated for
                                                            for me to go ahead
                                                                         ahead and
                                                                                 and appeal"
                                                                                       appeal" to
your office.

On March
    March 2, 2016
              2016 I filed aa first
                               first appeal
                                     appeal ("Appeal
                                             ("Appeal 1") regarding Dean Gendler's
                                                                            Gendler's Jan. 19,
2016
2016 determination
      determinationtotonotnot grant
                                grant aa recusal
                                         recusal request
                                                  requestI I had
                                                             had filed
                                                                  filed on
                                                                        on April
                                                                           April 1, 2015. I will
                                                                                 1, 2015.
incorporate Appeal 1 1 by reference at various points below. I now file this second appeal
asking
asking your
        your office
             office to
                    to reverse         vacate the senior
                       reverse and vacate          senior faculty
                                                           faculty vote
                                                                   vote to deny me tenure,
                                                                                     tenure, of
which I received official notice on February 15, 2016.


RELEVANT POLICIES AND PROCEDURES

STANDARDS FOR APPOINTMENTS AND
STANDARDS                  AND PROMOTIONS
                               PROMOTIONS

The Yale Faculty Handbook ("FH") is faculty policy, and it describes the standards for all
faculty in ladder (tenured and tenure
                                tenure track)
                                         track) ranks.
                                                ranks. For initial
                                                            initial appointment
                                                                    appointment asas Assistant
                                                                                     Assistant
Professor on Term,
                Term, a candidate must demonstrate
                                          demonstrate "promise
                                                        "promise as a teacher
                                                                         teacher and
                                                                                 and scholar"
                                                                                      scholar"
(FH   IV.H.1), and
(FH IV.H.1),   and reappointment
                   reappointment to                    "requires evidence
                                   to the same rank "requires       evidence of success
                                                                                success as a
teacher and achievement as a scholar" (FH IV.H.1).
                                                IV.H.1). That first move through the ladder
ranks at Yale is from "promise"
                        "promise" to
                                  to "evidence
                                     "evidence ofof success...
                                                    success... and achievement."
                                                                      achievement." The third
step in the ladder ranks is promotion toto Associate Professor on Term, and  and the
                                                                                 the standard
                                                                                     standard
for that promotion:

       Associate
       Associate Professor
                   Professor on Term. Associate professor on term is normally the rank
       of promotion from assistant professor or the rank of initial appointment at Yale for
       an                    scholarly or
           individual with scholarly
       an individual                    or artistic
                                            artistic achievement
                                                      achievement and
                                                                    and substantial
                                                                          substantial previous
                                                                                        previous
       teaching experience.
       teaching   experience. To        considered for this
                                To be considered          this appointment      candidates must
                                                                appointment candidates     must
       present significant
       present                published research
                 significant published     research and      scholarship representing
                                                        and scholarship     representing early
                                                                                           early
       demonstrations
       demonstrations    of disciplinary or
                                         or  interdisciplinary
                                            interdisciplinary  leadership,   excellent
                                                                             excellent  teaching
                                                                                       teaching
             mentoring of
       and mentoring
       and                     students, and
                          of students,             engaged university
                                            and engaged                     citizenship. These
                                                               university citizenship.    These


                                                                                         Byrne 2




                                                                                                    BYRNE009153
     Case 3:17-cv-01104-VLB Document 70-28 Filed 04/01/19 Page 3 of 14




       accomplishments will
       accomplishments   will be
                              be assessed
                                 assessed by the relevant
                                                  relevant departments
                                                           departments and
                                                                       and programs
                                                                           programs
       and by experts outside Yale. (FH IV.H.1)

Thus, a faculty member who holds the rank Associate
Thus,                                                       Professor on Term at Yale has
                                                 Associate Professor
already been
already  been judged
               judged by his or her department, and by experts outside
                                                                   outside of Yale, to have
"significant published
"significant published research
                         research and
                                    and scholarship
                                        scholarship representing
                                                     representing early demonstrations
                                                                         demonstrations of
disciplinary or interdisciplinary leadership, excellent teaching and mentoring of students,
and engaged university citizenship" (FH IV.H.1).

Cumulativetime
Cumulative    time in
                    in the
                       the ranks
                           ranks "on
                                  "on term"
                                       term" at Yale
                                                 Yale "may
                                                       "may not
                                                             not exceed
                                                                 exceed nine
                                                                         nine years,"
                                                                               years," and
                                                                                       and
associate professors
associate  professors "must
                         "must be
                               be reviewed
                                   reviewed for
                                             for promotion
                                                 promotion to
                                                            to tenure
                                                               tenure no later than
                                                                               than during
                                                                                    during
their penultimate year in the rank of associate professor on term" (FH IV.H.2). The Yale
standard for Associate Professor with Tenure is:

       Associate Professor
                  Professor with
                               withTenure.
                                     Tenure.Candidates
                                              Candidates for
                                                           for this
                                                                this rank
                                                                      rank are
                                                                           are expected
                                                                                expected to
       have shown evidence of exceptional
       have                                   accomplishments and
                                  exceptional accomplishments      and future promise that
       makes the sponsoring department     confident that
                               department confident  that within
                                                          within five
                                                                  five years
                                                                        years they will merit
       promotion at Yale to the rank of professor. (FH IV.H.2)

      promotion from Associate Professor
That promotion                     Professor on Term to Associate Professor with Tenure
indicates that
indicates   that aa faculty
                    faculty member's
                            member's workwork has
                                               has been
                                                    been judged
                                                           judged to
                                                                   to have
                                                                       have graduated
                                                                             graduated from
                                                                                         from
"significant" to "exceptional"
"significant"    "exceptional" in
                               in quality,
                                  quality, and
                                           and that within
                                                    within five years the candidate will merit
the rank of Professor, a standard that is defined:

       Professor. Candidates
       Professor. Candidates forfor the
                                     the rank
                                          rank of
                                                of professor
                                                    professor are
                                                               are expected
                                                                    expected toto stand
                                                                                   stand among
                                                                                          among
       the foremost
       the          leaders in
           foremost leaders   in their
                                  their fields
                                         fields throughout
                                                throughout the the world.
                                                                   world. It is
                                                                              is expected
                                                                                  expected that
                                                                                             that
       professors
       professors will
                   will continue
                        continue to develop
                                       develop the the qualities
                                                        qualities ofofscholarship,
                                                                        scholarship, creativity,
                                                                                       creativity,
       teaching and
       teaching and university
                     university citizenship    that earned
                                 citizenship that     earned them their
                                                                      their appointments.
                                                                            appointments. (FH
       IV.H.2)

Of both ranks with tenure, Yale specifies:

       The criteria for appointment or promotion to the rank of associate
                                                                  associate professor
                                                                             professor with
       tenure differ
       tenure  differ from those for professors
                                      professors in degree
                                                     degree rather than in
                                                                         in kind.
                                                                            kind. Tenured
                                                                                   Tenured
       faculty at Yale are expected
       faculty              expected to stand among the foremost leaders in their fields
       throughout the world. Associate professors
       throughout                         professors with tenure are expected to develop
                                                                                   develop
       the qualities of scholarship
                         scholarship that earned  them their
                                          earned them  their permanent
                                                             permanent appointments,
                                                                         appointments, so
       that within
       that within a reasonable    period of time
                       reasonable period     time their value
                                                        value to the
                                                                  the University
                                                                      University and
                                                                                  and their
                                                                                       their
       national or
       national   or international
                      international standing   will make
                                    standing will   make them
                                                           them suitable
                                                                 suitable candidates
                                                                           candidates forfor
       professor. (FH IV.H.2)


FASTAP  PROCEDURES
FASTAP PROCEDURES

In 2007, Yale University instituted a tenure track system of hiring and promotions called
the Faculty of Arts and
                    and Sciences
                        Sciences Tenure
                                   Tenure and
                                           and Appointments
                                                Appointments Policy   ("FASTAP"). Details
                                                               Policy ("FASTAP").

                                                                                          Byrne 3



                                                                                                     BYRNE009154
      Case 3:17-cv-01104-VLB Document 70-28 Filed 04/01/19 Page 4 of 14




are found in a 2007 Report to the Faculty (http://facultyadmin.yale.eduichecklists-forms-
templates, FASTAP
            FASTAP Report
                      Report Feb.
                               Feb. 2007
                                     2007("Report")).
                                           ("Report")). FASTAP
                                                          FASTAP governs
                                                                    governs recruitment,
                                                                             recruitment,
review,
review, and
         and promotions
             promotions of Yale ladder faculty, and the 2007 Report begins
                                                                      begins by
                                                                              by insisting
                                                                                  insisting
that the procedures for tenure and appointments: "must be rigorous, clear, and fair, and
must be perceived as such" (Report 2).

Changes
Changes in            recruitment, appointment,
           in Yale's recruitment,   appointment, and promotion
                                                      promotion process introduced
                                                                          introduced with
FASTAP include the very important point that "Consideration for promotion to tenure will
be detached
    detached from    resource issues.
               from resource    issues. All new
                                            new non-tenured
                                                 non-tenured appointments
                                                              appointments to the
                                                                                the ladder
                                                                                     ladder
faculty will be understood
faculty                               the resources
                understood to carry the   resources required
                                                    required for tenure, should tenure be
warranted on the basis of merit" (Report 3). Pursuant to FASTAP, the determining factor
in a tenure position at Yale is "merit."

The   third- and
The third-    and sixth-year
                    sixth-year reviews
                                  reviews for for reappointment,
                                                   reappointment, then then promotion
                                                                              promotion to   to Associate
                                                                                                 Associate
Professor on Term, are key to the FASTAP system: "these reviews will be buttressed by
strengthening mentoring by senior faculty  faculty and
                                                     and improving,
                                                           improving, leaves
                                                                       leaves toto aid the research and
scholarship
scholarship of    non-tenured faculty"
               of non-tenured                  (Report 10).
                                   faculty" (Report             Yale prides
                                                           10). Yale  prides itself
                                                                               itself on
                                                                                       on"guaranteeing
                                                                                            "guaranteeing
leaves                         scholarship [that]
leaves for research and scholarship            [that] necessitate
                                                        necessitate and should
                                                                            should stimulate
                                                                                     stimulate effective,
                                                                                                  effective,
empathic, and discerning mentoring for non-tenure faculty by the University's
empathic,     and   discerning      mentoring       for   non-tenure     faculty   by  the   University's
distinguished
distinguished senior
                 senior faculty"
                          faculty" (Report
                                    (Report 14).14). Regarding
                                                        Regarding the Associate
                                                                          Associate Professor
                                                                                        Professor Leave
                                                                                                      Leave
("APL"):
("APL"): "Assistant
          "Assistant professors
                       professors in in the Faculty
                                              Faculty of Arts and Sciences who are promoted   promoted to
the rank of associate professor on term are eligible for an Associate Professor Leave, a
full year's leave
full year's  leave at full
                        full salary...
                              salary... [that]
                                         [that] may
                                                 may be  be awarded
                                                             awarded to to associate
                                                                            associate professors
                                                                                          professors whowho
present,
present, during
           during the
                    the fall      the previous
                         fall of the   previous academic
                                                     academic year,
                                                                  year, a research
                                                                            research proposal
                                                                                         proposal that
                                                                                                     that is
approved
approved by the department chair and the FAS Dean" (FH XVII.B.5.b). The importance             importance
of the APL to FASTAP
                FASTAP is    is highlighted
                                highlighted with
                                               with the
                                                      the following
                                                           following statement:
                                                                     statement: "Morse
                                                                                    "Morse Fellowships,
                                                                                              Fellowships,
Junior Faculty Fellowships, and Associate
                                       Associate Professor
                                                      Professor Leaves
                                                                   Leaves — — where
                                                                               where thethe benefit to the
faculty member is paramount —       — will
                                        will not
                                             not bebe disallowed
                                                        disallowed or
                                                                    or delayed
                                                                        delayed by reason of adverse
effect on the department, program, or school" (FH XVII.A.1). Yale promises its associate
professors
professors on on term a fair hearing
                                hearing for
                                          for an
                                               an APL     request, and
                                                   APLrequest,      and recognizes
                                                                          recognizesthe  thebenefits
                                                                                              benefits— — of
"paramount" importance —      —  such  a  leave    will bring.


        PROCEDURES GOVERNING
GENERAL PROCEDURES GOVERNING APPOINTMENTS AND PROMOTIONS

Specific
Specific procedures
          proceduresensure
                      ensurethat
                              that university
                                   university standards
                                               standardsarearemet
                                                               met so   as to
                                                                     so as   to guarantee
                                                                                 guarantee
fairness
fairness in matters
            matters of
                    of appointments,
                        appointments, reviews,
                                        reviews, and
                                                  and promotions:
                                                       promotions: "The     definition and
                                                                     "The definition    and
standards for appointment at each rank and the
standards                                     the procedures
                                                  procedures that govern    appointments,
                                                                   govern appointments,
reviews, and
reviews,  and promotions  constitutethe
              promotions constitute   the means
                                          means by by which
                                                      which the
                                                             the fairness
                                                                 fairness and    quality of
                                                                           and quality
faculty appointments
faculty                   promotions are ensured"
                     and promotions
        appointments and                                              procedures include
                                           ensured" (FH III). Those procedures      include
mentoring
mentoring and
            and careful
                careful evaluation
                        evaluation by      department chair
                                    by a department            and other
                                                        chair and    other senior
                                                                            senior faculty
                                                                                     faculty
members at each and every stage in the non-tenured ladder ranks:

        Reappointmentof
        Reappointment    of persons
                            persons holding
                                    holding term   appointments is
                                              term appointments     not automatic
                                                                 is not  automatic and
                                                                                    and
        requires careful evaluation
        requires careful                    candidate's work
                          evaluationofof aa candidate's work by
                                                             by the   members of
                                                                 the members         the
                                                                                 of the



                                                                                                    Byrne 4




                                                                                                               BYRNE009155
     Case 3:17-cv-01104-VLB Document 70-28 Filed 04/01/19 Page 5 of 14




       department eligible
       department   eligible to       on reappointment.
                             to vote on                                consultation with
                                                          Chairs, in consultation
                                          reappointment. Chairs,                    with the
       Dean of the FAS and the Deputy Provost for Faculty Development and Diversity,
       are responsible
       are responsible for ensuring          development and
                                        the development
                             ensuring the                       effectiveness of
                                                           and effectiveness       mentoring
                                                                                of mentoring
       programs for non-tenured faculty. They are expected to keep non-tenured faculty
       members    informed of
       members informed        of the
                                   the department's    procedure for
                                        department's procedure           appointments and
                                                                    for appointments     and
       promotions   and every
       promotions and                      discuss with
                                 year to discuss
                         every year                with each   individual the
                                                         each individual        department's
                                                                           the department's
       assessment of his or her progress and prospects. (FH IV.H.1)

A department
    department chairchair bears                             for formal
                                           responsibility for
                                     the responsibility
                              bears the                                               mentoring, and
                                                                          reviews, mentoring,
                                                                  formal reviews,                   and
notification of "progress
notification      "progress and     prospects" to
                                and prospects"        non-tenured ladder
                                                   to non-tenured            faculty at
                                                                     ladder faculty     each stage
                                                                                     at each   stage of
their professional
their   professional careercareerat at Yale.
                                        Yale. Initial    appointment isis for
                                                Initial appointment                   four-year term,
                                                                             for aa four-year     term,
reappointment
reappointment is   is for  a  three-year  term,  and   a faculty  member's    promotion   to Associate
Professor on
Professor        Term is "for a term equal to his or her
              on Term                                            remaining eligible time in the non-
                                                            her remaining
tenure ranks" (FH IV.H.1). At each of those stages, a faculty member's work is carefully
evaluated for quality and promise, and the faculty member is informed of those results.
evaluated
Conduct inconsistent
Conduct      inconsistent withwith Yale  Standards for
                                   Yale Standards      for Faculty   includes: "Failure
                                                           Faculty includes:    "Failure toto meet
                                                                                              meet the
generally                  responsibilities of
              accepted responsibilities
generally accepted                            of an
                                                  an appointed             leadership position"
                                                      appointed faculty leadership       position" (FH
11.13,3.1),    such
11.13,3.1), such  as asthetheresponsibility           appointeddepartment
                                                  anappointed
                               responsibilityofofan                departmentchair     to develop
                                                                                chair to  develop and
ensure the effectiveness
ensure         effectiveness of mentoring
                                    mentoring programs            non-tenured ladder
                                                 programs for non-tenured               faculty. In the
                                                                                ladder faculty.
Department of Spanish & Portuguese, the mentoring program consists of a once-a-year
meeting of all junior faculty together with the department chair, to review en masse the
"Default Clock" for non-tenured faculty (Report 23, figure 2).

                                        appointments and promotions
Yale policy regarding voting on appointments                                    governed by FH II.K.2
                                                               promotions is governed
and the document
and                             "Yale Voting
                         titled "Yale
           document titled                       Policies" linked
                                        Voting Policies"    linkedto     Step 33 of the FAS Steps for
                                                                     to Step
Promotion                         http://facultyadmin.yale.edu/fas-voting-policy.. On
                  document:http://facultyadmin.yale.edu/fas-voting-policy
Promotion document:                                                                          On voting
                                                                                                   voting
irregularities in my tenure review, violative of those policies as well as both FH III.L.3.a.i,
                            referyour
          1111.3.a.iii, I Irefer
and FH 1111.3.a.iii,              youroffice       myAppeal
                                        officetotomy   Appeal1,     and add
                                                                 1, and   add here
                                                                              here thethe name
                                                                                          name of NV to
those others
those   others (RA                   addressed in
                   (RA and RGE) addressed          in my April 1, 1, 2015   recusal request,
                                                                     2015 recusal      request, which is
discussed in detail in'Appeal 1.
discussed                               Those three faculty members all violated Yale policy on
                                     1. Those
voting by
voting   by allowing
               allowing a personal
                             personal and
                                        and political   conflict of interest
                                              political conflict       interest to interfere        their
                                                                                     interfere with their
determinationon
determination        on my
                        my tenure      review, contrary
                              tenure review,      contrary to    FH
                                                              to FH                 In
                                                                                    In  violation
                                                                                        violation of
                                                                                                  of  FH
                                                                                                     FH
III.L.3.a.iii, they retaliated against me for having spoken out against abuses of university
and public policy perpetrated by them, including sexual     sexual harassment             discrimination,
                                                                      harassment and discrimination,
and witnessed by me. Further, they failed to provide adequate and fair consideration to
my review, approaching it instead with prejudgmental bias,          bias, in violation of FH
and as further discussed below.


               TENURE REVIEW
PROCEDURES FOR TENURE REVIEW

The specific                                                           document on the
              steps for a tenure review at Yale are listed in aa document
     specific steps                                                                      Faculty
                                                                                     the Faculty
Administrative Services website: http://facultyadmin.yale.edu/resources/reappointments-
promotions, "Steps
              "Steps for
                      for Initial   Promotion to
                           Initial Promotion         tenure." The
                                                 to tenure."               governing my
                                                                    dates governing
                                                               The dates              my tenure
                                                                                          tenure
                                           iteration of
                                   earlier iteration
review are those found on an earlier                  of that document, the
                                                         that document,      "Promotion Tenure
                                                                         the "Promotion


                                                                                                 Byrne 5




                                                                                                            BYRNE009156
     Case 3:17-cv-01104-VLB Document 70-28 Filed 04/01/19 Page 6 of 14




Timetable," and
Timetable,"   and they   are: April 1, notification
                   they are:                                                candidate submits
                                                                        15, candidate
                                                       candidate; April 15,
                                       notification to candidate;                       submits
initial materials; April
initial materials; April 22, select dept. review                         identify referees
                                                    committee; June 8, identify
                                            review committee;                     referees and
              candidates; by June 30, secure referees; by June 15, schedule TAC review
comparison candidates;
date; Aug.                                                           referees and
        Aug. 18, candidate's materials due; Sep. 1, materials to referees           committee;
                                                                               and committee;
by Nov. 1,1, dept.
              dept. review
                     review committee    recommendation; early to
                             committee recommendation;             to mid-Nov.,   departmental
                                                                      mid-Nov., departmental
vote; December-March, present successful cases to TAC.

Yale considers
Yale   considers aa candidate's
                      candidate's scholarly              "the most
                                               writings "the
                                     scholarly writings                             and enduring
                                                                         tangible and
                                                                most tangible            enduring
demonstration of aa scholar's distinction" (FH IV.H.2), and specifies that a "tenure review
demonstration
will include assessments                              Yale" (FH
                                          outside of Yale"
              assessments by experts outside                 (FH IV.H.1).     External reviewers
                                                                    IV.H.1). External   reviewers
(referees/ experts)
(referees/    experts) are
                        are asked
                            asked to to address      candidate's "original
                                         address aa candidate's                  contributions to
                                                                      "original contributions
research" in both general terms and in the precise "area of specialization," by evaluating
the "breadth, depth, and impact" of a candidate's scholarship and research as deserving
a
a place      "among the
     place "among             leaders in
                        the leaders                    herfield
                                             his ororher
                                         in his                        throughout the
                                                              fieldthroughout         the world"
                                                                                            world"
(http://facultyadmin.yale.eduiresources/reappointments-promotions, "Follow-up"Follow-up Letter to
External   Referees").The
External Referees").      The same
                               same document       asks external
                                       document asks                  reviewers to
                                                         external reviewers           compare a
                                                                                   to compare
candidate's work
candidate's    work "with                  scholars in this field" by
                    "with that of leading scholars                   by making    comparisons to
                                                                        making comparisons
specific scholars
specific            selected by the internal review
          scholars selected                           committee at Yale and, if they choose
                                              review committee                             choose
to do so, by suggesting             comparison candidates. The external reviewer is asked
               suggesting further comparison                                                asked
to assess
    assess the evidence                       existing dossier,
                                 candidate's existing dossier,
                 evidence in aa candidate's                        and   to comment     on his/her
                                                                            comment on his/her
ongoing and possible future work in the discipline.

A list of
       of proposed
          proposed referees
                    referees is   prepared by the
                               is prepared                           approved by the FAS
                                                    department and approved
                                                the department                          FAS
Dean.   Those  external  referees
Dean. Those external referees are   are full professors
                                             professors  in
                                                         in the candidate's
                                                                candidate's precise
                                                                            precise field
                                                                                    field  of
                                                                                prepared by
                                                                       dossier prepared
research. Each receives a letter from the department, along with a dossier
the candidate.
the  candidate. A          department at
                   small department
                 A small                     Yale, such
                                         at Yale,  such as the                   Spanish &
                                                                 Department of Spanish
                                                             the Department
Portuguese, will not have two specialists in one field, and my department does not have
another   professor knowledgeable
another professor   knowledgeable about       current developments
                                      about current   developments in
                                                                    in my             letters
                                                                       my field. The letters
      external referees
from external                                      provide up-to-date expert opinion in the
               referees are crucial in that they provide
precise field and subfield of a candidate.


STANDARDS    CONDUCT REGARDING
STANDARDS OF CONDUCT                        AND PROMOTION
                               APPOINTMENTS AND
                     REGARDING APPOINTMENTS     PROMOTION

Yale holds
Yale  holds its
             its faculty
                 faculty to high
                             high standards       conduct in all
                                   standards of conduct           matters: "Members
                                                              all matters:  "Members of thisthis
University  have   freely associated
University have freely associated     themselves
                                      themselves   with
                                                    with Yale
                                                         Yale and
                                                              and  in doing  so have
                                                                                have  affirmed
                                                                                     affirmed
their commitment          philosophy of
      commitment to a philosophy      of mutual  tolerance and
                                         mutual tolerance        respect. Physical
                                                            and respect.           restriction,
                                                                          Physical restriction,
coercion,  or intimidation
coercion, or   intimidation ofof any  member of
                                 any member    of the   community is
                                                   the community     is contrary    the basic
                                                                        contrary to the   basic
principles of the University" (FH II.A).

Regarding appointments
Regarding    appointmentsand   andpromotions,
                                    promotions,the   theYale   faculty is
                                                         Yale faculty     is charged    with "the
                                                                             charged with     "the
application
application of fair and consistent standards and processes in matters of       of promotion
                                                                                   promotion and
tenure"       11.6), obliged
tenure" (FH 11.6),   obliged to "participate    constructively and
                                 "participate constructively    and without    discrimination in
                                                                       without discrimination
       and promotion
hiring and promotion    decisions"
                       decisions"   (FH
                                   (FH   11.13.3),
                                        11.13.3),  and
                                                    andspecifically
                                                        specifically instructed
                                                                      instructed to
                                                                                  to not evaluate




                                                                                           Byrne 6




                                                                                                     BYRNE009157
     Case 3:17-cv-01104-VLB Document 70-28 Filed 04/01/19 Page 7 of 14




"the professional competence
"the professional              of colleagues
                   competence of             using criteria
                                  colleagues using criteria that
                                                             that do
                                                                  do not directly reflect
                                                                         directly reflect
             performance"(FH
professional performance"     11.6.3.j).
                          (FH11.6.3.j).

Yale University
Yale                    stresses the
                  also stresses
      University also                  need for
                                  the need           process of
                                             for aa process        tenure and
                                                               oftenure          appointments
                                                                            andappointments
"guided  by the principles of open access and diversity" (FH IV.E). In sum, Yale pledges
"guided by
fairness,  consistency,non-discrimination,
fairness, consistency,     non-discrimination,  andand high     principlesinin all
                                                          highprinciples            matters of
                                                                                all matters  of
appointments
appointments and and promotions.        process that
                      promotions. AA process             involved arbitrary
                                                  that involved                and capricious
                                                                    arbitrary and    capricious
determinations made
determinations              bad faith
                  madeinin bad   faith would
                                       would be
                                              be anan insult      Yale's academic
                                                       insult to Yale's               ideals of
                                                                          academic ideals
excellence, and contrary to the university's basic pledge of fairness to its faculty.


STATEMENT OF FACTS

                                 as Assistant Professor of Spanish in the Department of
In July of 2008, I began at Yale as
Spanish & Portuguese.

   September of 2009, I submitted a proposal for a Morse Fellowship to be taken in the
In September
year 2010-2011, for work on my project Ficino in Spain. An internal departmental review
committee of
committee   of RGE,            Prof. David
               RGE, NV, and Prof.    David Jackson                      comments on an
                                           Jackson provided individual comments
      draft of the proposal, then
early draft
early                                          approved  the
                                   unanimously approved the
                             then unanimously                final version in October
                                                                   version    October of
2009.

For
For my third-year
          third-year review
                      review in   2010-2011, my
                              in 2010-2011,      my work     received "careful
                                                      work received              evaluation" for
                                                                       "careful evaluation"
reappointment     (FH IV.H.1)
reappointment (FH IV.H.1)      by  an  internal
                                      internal  departmental
                                                departmental     committee  consisting
                                                                            consisting  of RGE,
NV,               Maria Rosa
NV, and Prof. Maria             Menocal.1 I was
                         Rosa Menocal.1       was later
                                                    later told
                                                          told by  RA that
                                                                by RA   that all
                                                                             all aspects     my
                                                                                  aspects of my
               were found to be exemplary, that the full department vote was
performance were
performance                                                                      was unanimous
                                                                                     unanimous
in my favor, and that my progress and prospects were excellent. As indicated in the FH,
I had
   had shown     "evidence of
        shown "evidence      of success...
                                 success... and    achievement" (FH
                                              and achievement"      (FH IV.H.1).
                                                                          IV.H.1). Pursuant
                                                                                    Pursuant to
FASTAP: "these reviews will be buttressed by strengthening mentoring by senior faculty
and improving
and                leaves to aid
     improving leaves         aid the
                                   the research
                                         research and    scholarship of
                                                   and scholarship     ofnon-tenured     faculty"
                                                                           non-tenured faculty"
(Report  10). In that respect, RA told me that
(Report 10).                                           work: research,
                                              that my work:    research, teaching,
                                                                         teaching, and service,
was of such high quality that I would be "the model for all others to follow."

                                                          of my work: research, teaching,
In fall 2011, I was again informed by RA that all aspects of
and service, were exemplary.

My term of   reappointment as Assistant
         of reappointment     Assistant Professor    Spanish for an
                                        Professor of Spanish     an additional
                                                                     additional three
                                                                                 three
years began in July of 2012.

On September
   September 9,9, 2012, RA again praised my research work: "well done, Sue! Another
banner year for
banner year  for you.
                 you. I'm so
                          so pleased"    (email, RA
                               pleased" (email,  RA to Byrne).     that same
                                                       Byrne). In that  same month,
                                                                             month, my
second book, Law  andHistory
             Law and               Cervantes' Don Quixote, was published.
                       HistoryininCervantes'


 Prof. Menocalwas
 Prof. Menocal   wasthethe
                         lastlast person
                               person       to receive
                                        to receive      tenure
                                                   tenure in the in the department,
                                                                  department, in 1992.inThe
                                                                                         1992. The department
                                                                                            department rejected rejected
her  candidacy,
her candidacy,   she
               she   appealed
                   appealed         to provost,
                               to the  the provost,   and
                                                and she    she
                                                         was    was granted
                                                              granted  tenure. tenure.


                                                                                                     Byrne 77
                                                                                                     Byrne



                                                                                                                  BYRNE009158
                                                                                                                  BYRN E009158
     Case 3:17-cv-01104-VLB Document 70-28 Filed 04/01/19 Page 8 of 14




In December of 2012, RA encouraged     non-tenured ladder
                           encouraged non-tenured                         department to
                                                   ladder faculty in the department
put in for promotion
           promotion to Associate Professor on Term during
                        Associate Professor                                     service,
                                                                             of service,
                                                     during their fifth year of
should we feel ready to do so.

In January of 2013, I submitted the materials for promotion review. RA told me that nine
very
very positive   letters of support were received
      positive letters                                   external referees,
                                         received from external   referees, that on April 16,
2012, an internal committee of RA, RGE, and NV    NV heartily                     promotion
                                                      heartily recommended my promotion
to the full departmental faculty, and that the full department vote    was  unanimous in my
                                                                            unanimous
favor. II had reached the third step in Yale's ladder ranks, and had been judged to have
              published research
"significant published
"significant              research and   scholarship representing
                                    and scholarship                       demonstrations of
                                                     representing early demonstrations
disciplinary or interdisciplinary leadership, excellent teaching and mentoring of students,
and engaged
and  engaged university
                  university citizenship" (FH IV.H.1,
                             citizenship" (FH          criteria for Associate
                                               IV.H.1, criteria                Professor on
                                                                    Associate Professor
Term).

My appointment as Associate Professor on Term began in July of 2013.

In September of 2013, RA told me that my research accomplishments over the previous
year were "wonderful" (email, RA to Byrne).

On January
    January 7, 2014, RA arbitrarily
                           arbitrarily and                                     standards for
                                            capriciously changed the vetting standards
                                       and capriciously
my position  by telling
    position by telling me, six years    after II was
                                 years after          hired: "The
                                                  was hired:               with your
                                                                   problem with
                                                              "The problem             tenure
                                                                                 your tenure
review is that we don't need another Cervantista in the department." See Appeal 1.

In January of 2014, RA, RGE, and NV    arbitrarily and
                                    NV arbitrarily     capriciously denied tenure to my
                                                   and capriciously
                 Moreira. For years, RA had told me: "Paulo is brilliant and will have no
colleague Paulo Moreira.
problem getting tenure." However, having failed to convince Paulo to turn against David
Jackson
Jackson byby usurping                 summer program
                          Portuguese summer
             usurping the Portuguese                      in Brazil,
                                                 program in  Brazil, the         RA, RGE,
                                                                     the trio of RA,  RGE,
and NV decided to unfairly deny him tenure. Their only consideration was      their hold on
power in the department, and they used the pretense of professional judgment as cover
for those improper motivations.

On August 13, 2014 RGE, named as my official department mentor in 2008 by RA, told
me directly
me           that he
    directly that he intended   to unfairly
                      intended to  unfairly and  arbitrarilydeny
                                            and arbitrarily  denymemetenure:
                                                                        tenure: "As     this
                                                                                "As to this
mentoring thing:
mentoring   thing: no
                   no one   ever gets
                       one ever        tenure at
                                 gets tenure   at Yale,      you should
                                                  Yale, so you            keep looking
                                                                 should keep    looking for
another job"
another  job" (See
              (See Appeal       Witnesses to RGE
                    Appeal 1). Witnesses              repeating this blanket
                                               RGE repeating                  statement of
                                                                      blanket statement
contempt for FASTAP on multiple
contempt                             occasions during
                            multiple occasions           the annual
                                                 during the  annual "mentoring"   meetings
                                                                     "mentoring" meetings
held by RA include Profs. Paulo Moreira and Kevin Poole. See Appeal 1.

From September    of 2014
       September of       through February
                     2014 through February of of 2015,
                                                 2015, in                 members of the
                                                        in their roles as members
internal committee
internal committee reviewing           proposal, RA, RGE, and NV
                              my APL proposal,
                   reviewing my                                     NV made   unsupported
                                                                       made unsupported
statements defaming
statements  defaming my
                      my research work that directly contradicted their previous    praise
                                                                          previous praise
                                                              leave, which is a key part of
                                                  year-long leave,
for the same body of work. They denied me that year-long
the FASTAP
the           system, and
     FASTAP system,                     had become
                       and for which II had  become eligible     through my
                                                       eligible through       promotion to
                                                                         my promotion
Associate Professor on Term.




                                                                                      Byrne 8




                                                                                                BYRNE009159
                                                                                                BYRN E009159
     Case 3:17-cv-01104-VLB Document 70-28 Filed 04/01/19 Page 9 of 14




Of the 140 APL requests filed filed from   academic year
                                     from academic             2009-2010 through
                                                         year 2009-2010               academic year
                                                                           through academic
2014-2015,    only one
2014-2015, only                                                                     recommendation
                                                                         negative recommendation
                   one is listed in the FAS Dean's office with aa negative
by the
by  the candidate's
         candidate's department:
                        department: my  my own
                                             own 2014
                                                   2014 APLAPL request.     According to
                                                                 request. According            Dean of
                                                                                          to Dean
Academic     Affairs Jack
Academic Affairs     Jack Dovidio,
                           Dovidio, who       graciously provided
                                        who graciously      provided the        numbers for those
                                                                       the full numbers          those
years,       records indicate that one proposal was
        "my records
years, "my                                                   received by the Dean's Office in the
                                                        was received
                                                                   department -- your application"
Fall of 2014 after having been rejected by the applicant's department
(Dovidio
(Dovidio  to Byrne,
             Byrne,   4 March    2016).   That  sole  exception   to      norm, my
                                                                     the norm,     my APL     proposal,
                                                                                       APL proposal,
had at the time already been awarded $12,000 in research grants by two different        different Yale
          only to be rejected in bad faith by RA, RGE, and NV. That unique
sources, only                                                                   unique exception to
the standard and norm for APLs demonstrates the malicious intent of            of those three faculty
members, who chose to    to deny
                            deny meme the    benefits   — of "paramount"
                                        thebenefits — of "paramount"        importance    as Yale FH
says ——that   suchaaleave
         thatsuch             would bring.
                       leavewould      bring. For  full details
                                              For full  details on their failure to abide by ethical
                                                                on their
standards during
standards            the process
             during the  process of unfair and                      consideration that
                                                      inadequate consideration
                                                and inadequate                        that led
                                                                                            led to that
disconcerting determination, see Appeal 1.

On March
     March 6, 2015, all ladder
                            ladder faculty   in the
                                    faculty in        department received
                                                 the department   received an  anonymous letter
                                                                            an anonymous    letter
from graduate
from                          listing problems
                  students listing
       graduate students              problems in  in the department that
                                                      the department   that ranged  from lack
                                                                            ranged from   lack of
intellectual  freedom to
intellectual freedom                 harassment and
                         to sexual harassment        and unfair tenure  denials. The
                                                                tenure denials.       professors
                                                                                 The professors
criticized in that letter were RA, RGE, and NV.

On March
On  March 25, 25, 2015,
                   2015, Yale        News published
                          Yale Daily News               story on
                                           published aa story on the   department and,
                                                                  the department    and,
specifically,                                                                attested to
               on that anonymous letter. That and subsequent stories further attested
specifically, on
problems with RA, RGE, and NV.

On March
    March 27, 2015, thethe Provost
                            Provost informed   all members
                                     informed all  members of  of the   department that
                                                                   the department    that there
                                                                                           there
would be
would                        climate review.
              departmental climate
        be a departmental              review. As
                                               As that   review was
                                                    that review          carried out,
                                                                   was carried   out, over
                                                                                       over 6060
persons   would provide
persons would             testimony confirming
                 provide testimony   confirming the   crisis situation
                                                  the crisis               the department. A
                                                             situation in the   department.
number of those persons testified about RGE's deeply-entrenched bias against   against tenuring
any junior
     junior colleague,            directly at odds
            colleague, aa posture directly                FASTAP, and about RA and
                                              odds with FASTAP,                         and NV
aiding and abetting
            abetting RGE in that prejudicial  stance. I was interviewed on April 22, 2015
                                  prejudicial stance.
(see Appeal 1, and the "Climate Review Report" produced by attorneys Jamaal    Jamaal Thomas
and Barbara Goren).

On March 30, 2015, RA sent me
                           me the   required letter requesting
                               the required         requesting materials for my tenure
review.

On April 1, 2015,       requested that
              2015, II requested        RA and
                                   that RA   and RGE    recuse themselves
                                                 RGE recuse                  from my
                                                                themselves from     my tenure
                                                                                        tenure
review. Of interest for the facts below, RA and RGE refused to recuse themselves, while
                                                                determination on
                                   office would make the final determination
the FAS Dean insisted that her office                                           on whether to
grant
grant mymy recusal
            recusal request.         particular details
                     request. For particular    details and  events related
                                                        and events   related to the    recusal
                                                                                  the recusal
                              the departmental
request, its relationship to the
request,                                                              retaliation against me
                                  departmental climate review, and retaliation
for it and other pertinent reasons, see Appeal 1.

                                          submitted all documents and my full
From April 15 through August 18, 2015, I submitted                            dossier
                                                                         full dossier
according to the tenure review calendar and schedule. Through December of 2015, the


                                                                                               Byrne 9




                                                                                                          BYRNE009160
    Case 3:17-cv-01104-VLB Document 70-28 Filed 04/01/19 Page 10 of 14




FAS Dean's office tied my recusal                directly to the
                            recusal request directly                       departmental climate
                                                                 ongoing departmental
                                                             the ongoing
review, and
review, and repeatedly
            repeatedly insisted
                         insisted that       could not
                                   that itit could      decide on
                                                    not decide   on that request until after the
conclusion
conclusion ofof the
                the climate     review. The
                     climate review.         The dates      indicated for
                                                    dates indicated     for specific  steps of
                                                                             specific steps    of
recommendation and voting on my tenure review were not met            by  the committee,  nor by
the departmental faculty, due to the linking of the recusal request to the ongoing climate
review.

In July of 2015, my third monograph study, Ficino in Spain, was published.

On July 24, 2015, Dean Gendler informed me that NV would be the chair of             of my internal
        committee. That attempt to put a bandaid on a festering wound did not help. NV
review committee.
will always follow
               follow the instructions
                          instructions of RA and RGE on all        departmental matters, as she
                                                               all departmental
had done in signing her name to the denial of my APL request in the fall 2014 semester.
NV's
NV's blind
       blind obedience
               obedience to to RA
                               RA and                               by aa number
                                                      testified to by
                                    and RGE was testified                  number of    department
                                                                                    ofdepartment
members,      including
members, including me,   me,   during
                               during  the
                                       the climate
                                           climate   review
                                                    review    process.
                                                              process.   The  same
                                                                              same   problem
                                                                                     problem    was
                                                                                                was
highlighted in YDNYDN stories, and in the anonymous graduate student letter that          led to the
departmentalclimate
departmental                review.Rather
                   climatereview.             thantake
                                      Ratherthan     takemy myreview
                                                                reviewoutout of
                                                                             of the  hands of the
                                                                                 the hands       the
politically tainted group, the FAS Dean gave it directly to them, while
politically tainted                                                                          putting
                                                                                 ostensibly putting
                                                                           while ostensibly
special procedures in place to delay any meetings or action on it. Defying those special
procedures,      throughoutthe
procedures, throughout            summerand
                              the summer    and fall   of 2015,
                                                 fall of              RGE, and NV held
                                                                 RA, RGE,
                                                          2015, RA,                           secret
                                                                                        held secret
meetings to discuss my tenure review.

On
On August
     August 13,13, 2015,         Dovidio wrote
                          Jack Dovidio
                   2015, Jack             wrote to  inform me
                                                 to inform            the full
                                                              me of the         composition of the
                                                                          full composition        the
internal  committeefor
internal committee      for my           review: NV
                                 tenure review:
                            my tenure             NV asas chair,     with Profs.
                                                             chair, with           David   Jackson
                                                                           Profs. David Jackson
(Spanish & Portuguese),
(Spanish                        Howard Bloch
                Portuguese), Howard             (French), and
                                        Bloch (French),                         Mazzotta (Italian).
                                                                   Giuseppe Mazzotta
                                                             and Giuseppe                  (Italian).
Without wishing
Without   wishing toto impugn
                       impugn thethe motives
                                     motives of any
                                                  any colleague,        must point out
                                                       colleague, II must                that Prof.
                                                                                    out that   Prof.
Mazzotta
Mazzotta is is RGE's   best  friend.
                             friend. For
                                     For  an
                                          an  example
                                             example     of
                                                        of   their
                                                            their   sexually-tainted
                                                                   sexually-tainted  bullying
                                                                                     bullying    and
                                                                                                 and
hijinks at my expense, see Appeal 1, page 13.

On August 14, 2015, I handed my tenure dossier to NV in her office. As I did so, NV told
me that she
         she had
               had already   consulted with
                   already consulted    with RA.  Less than
                                             RA. Less       one hour after giving NV the
                                                       than one
dossier,
dossier, II returned  to her
            returned to  her office
                             office to deliver   book she had
                                       deliver a book          requested. RA
                                                           had requested.      was in the
                                                                          RA was      the
                                                                              to knocking
office consulting with NV about my dossier. I heard them speaking just prior to
on the door, which NV opened only slightly so as to hide RA from my view.

From approximately 9 to 10 a.m on August 17, 2015, NV and department administrative
staffperson          Wheeler uploaded
              Susan Wheeler
staffperson Susan             uploaded mymy dossier to lnterfolio.  Following that
                                                        lnterfolio. Following       meeting,
                                                                              that meeting,
NV had a lengthy    consultation with RA and
            lengthy consultation               RGE, in
                                          and RGE,   in RA's
                                                         RA's office.  Department registrar
                                                               office. Department   registrar
                                   this meeting.
Virginia Gutierrez is a witness to this meeting. At approximately 11:30 a.m., NV
                                                 At approximately                NV rushed
                                                                                     rushed
out of that meeting. As she came out of RA's office, I approached NV to       ask  her ifif she
had found everything in the dossier easily organized for upload. Flushed, she said yes,
then hurried away.

On December 14, 2015, Dean of Academic Affairs Jack                              would
                                                   Jack Dovidio told me that he would
attend and oversee all meetings of the internal committee for my tenure review, as well


                                                                                            Byrne 10




                                                                                                        BYRNE009161
     Case 3:17-cv-01104-VLB Document 70-28 Filed 04/01/19 Page 11 of 14




as all those held
             held by the full faculty
                              faculty to  discuss and vote on my
                                       to discuss                  review. He
                                                                my review.     assured me
                                                                           He assured
                                                   assurance that I knew to be
              meetings had yet taken place, an assurance
that no such meetings                                                           false given
                                                                            be false
the
the examples
     examples  of
               of such
                  such  meetings
                        meetings    I had
                                      had   seen
                                           seen  during
                                                 during  the
                                                        the  previous
                                                             previous  months,
                                                                      months,   as
                                                                               as   detailed
                                                                                   detailed
above.

On
On December
     December 15,  15, 2015, FAS Dean Gendler  Gendler and Graduate School Dean Lynn          Lynn Cooley
                                                                                                     Cooley
held a meeting
held                      ladder faculty
                    with ladder
         meeting with                                 department to
                                    faculty in the department         to inform             results of the
                                                                         inform us of the results
departmental
departmental climate        review. We were told that, to address the problems that led to the
                 climate review.
critical situation
critical  situation in          department, NV would
                     in the department,                        relinquish her
                                                      would relinquish            administrative role
                                                                             her administrative           as
                                                                                                    role as
Director of Graduate
Director        Graduate Studies.
                               Studies. ThatThat determination                   suggests that
                                                                       strongly suggests
                                                   determination strongly                      that known
                                                                                                      known
problems regarding
problems                 NV's judgment,
             regarding NV's                    fairness, and
                                 judgment, fairness,             fitness were documented during the
                                                           and fitness
departmental climate
departmental      climate review
                             review andand are   evidenced in
                                            are evidenced                climate review
                                                                in the climate            report. Despite
                                                                                  review report.    Despite
that knowledge on the part of the administration, NV was allowed to continue as chair of
the internal    committee reviewing
      internal committee       reviewing my  my case         tenure, and to
                                                 case for tenure,               perpetuate an
                                                                             to perpetuate     an identical
                                                                                                   identical
             misconduct in that role, consulting regularly as she had and would continue to
pattern of misconduct
do with
     with RA and RGE on all       all matters   related to my
                                      matters related         my review.     The same
                                                                    review. The          majority bloc of
                                                                                   same majority
         professors in
senior professors     in the department that had created and have perpetuated for years a
climate of
climate    of fear         intimidation, such
              fear and intimidation,               that the drastic
                                            such that                     measure of aa climate
                                                               drastic measure                        review
                                                                                           climate review
became
became      a
            a necessity,
              necessity,      was
                             was    left
                                    left in place
                                             place   to
                                                    to   further
                                                        further    and
                                                                  and    completely
                                                                        completely    corrupt
                                                                                      corrupt    my
                                                                                                my    tenure
                                                                                                     tenure
review.

    January 19,
On January   19, 2016,
                 2016, Dean Gendler responded                       recusal request to
                                      responded to my April 1, 2015 recusal
say that there would be no recusals. See Appeal 1.

    February 9, 2016, the internal committee and the department's senior faculty met to
On February
discuss my
discuss my tenure
             tenure review.               full meeting,
                    review. Prior to the full  meeting, Giuseppe                     private
                                                        Giuseppe Mazzotta met in private
with NV in the department library. Virginia Gutierrez is a witness to this private meeting.

On
On February     11-12, 2016,
     February 11-12,    2016, II was   out of
                                 was out   of town
                                               town interviewing              position at
                                                      interviewing for aa position      at another
                                                                                            another
university.     February 11,
            On February
university. On             11, NV   sent me an email request
                                NV sent                  request forfor a meeting on Feb. 15 to
communicate
communicate to  to me
                   me the
                       the result  of my tenure
                            result of             review. II replied
                                         tenure review.       replied with
                                                                        with note     being out of
                                                                             note to being
town. For three days following my reply, RA, NV and
town.                                                         Yale Law
                                                        and Yale           School professor Kate
                                                                     Law School    professor
Stith ("KS") strategized                                                       address") from my
             strategized to extract the Internet Protocal Address ("IP address")
emails, inadvertently copying me on some of those messages. The IP address       address provides
location, which
location,  which would   allow RA,
                  would allow    RA, NV,
                                      NV, and
                                           and KS         identify the
                                                 KS to identify          university where
                                                                    the university   where I waswas
interviewing, and to attempt to blacklist me there. On my return, I asked         RA,   NV
                                                                                       NV   and  KS
if they wanted my IP address, as I knew what it was and could provide it. They failed to
respond.   This was
respond. This    was just       latest episode
                      just the latest  episode in       series of
                                                 in aa series        retaliatory measures
                                                                 ofretaliatory                taken
                                                                                  measures taken
against
against meme by        RGE, and
              by RA, RGE,      and NV
                                    NV (see    Appeal 1),
                                        (see Appeal      1), now     scheming with
                                                              now scheming       with yet   another
                                                                                       yet another
colleague, KS.

On February 15, 2016, I received the official notification of denial of of tenure from NV and
Jack
Jack   Dovidio.
       Dovidio. II told
                   told  them both   that
                                     that  I
                                           I knew
                                             knew  the
                                                  the  entire
                                                       entire process
                                                              process  had
                                                                       had  been   corrupt. RA,
                                                                             been corrupt.    RA,
RGE, and NV were rife with bias bias towards     me, and
                                        towards me,   and towards  Yale's  tenure track system
                                                          towards Yale's tenure track system
itself. Both the
             the FH     guarantee ofoffair
                   FH guarantee        fairand
                                             andadequate    consideration(FH
                                                 adequateconsideration          1111.3.a.ii), and
                                                                           (FH1111.3.a.ii),   and


                                                                                                  Byrne 11




                                                                                                               BYRNE009162
     Case 3:17-cv-01104-VLB Document 70-28 Filed 04/01/19 Page 12 of 14




                   regarding procedures
FASTAP's pledge regarding
FASTAP's                                                  appointments, specifically that
                                                      and appointments,
                              procedures for tenure and
they "must be rigorous, clear, and fair, and must be perceived as such" (Report 2), were
mocked  by my three
mocked by        three senior  colleagues, who
                       senior colleagues,        approached the
                                             who approached        review vote
                                                              the review             one
                                                                          vote with one
predetermined mind. I am certain that Jack Dovidio can attest to that.

My curriculum       speaks for itself and does not need
     curriculum speaks                                                                  Nonetheless, it is worth
                                                                         defending. Nonetheless,
                                                                 need defending.
highlighting that,
highlighting     that, in the eleven years since the awarding of my doctorate                             December
                                                                                         doctorate in December
                  published three
2004, I have published          three    single-authored
                                        single-authored         monograph        studies,   the  most     prestigious
                                                                                                         prestigious
form of publication in my field, along with multiple articles in peer-reviewed journals and
invited volumes.
invited   volumes. My         publications have
                          My publications        have all been been very        well-received, very
                                                                         very well-received,        very positively
                                                                                                            positively
reviewed, and incorporated into critical conversation in my field by numerous scholars. I
have successfully         crossed disciplinary
       successfully crossed          disciplinary lines,       such that
                                                     lines, such                  second book, which sold out
                                                                       that my second
twice
twice in hardcover
            hardcover and was re-printed                     paperback edition within nine months of its
                                       re-printed in a paperback
first publication, is
first publication,          now held in
                         is now           in over
                                              over 800       libraries worldwide,
                                                      800 libraries       worldwide, a group group that      includes
                                                                                                       that includes
college, law,
college,     law, and      supreme court
                   and supreme                  collections. That
                                        court collections.                 book has
                                                                   That book             received ten
                                                                                   has received             uniformly
                                                                                                      ten uniformly
           reviews. My third book, published
positive reviews.                           published just six months ago, has already earned two
excellent reviews: it is a "ground-breaking book" (Fred de Armas, University of Chicago,
                                 forthcoming), and
Renaissance Quarterly, forthcoming),                 and "an      interesting example
                                                            "an interesting       example of      the kind of book
                                                                                              of the              book
that can result when someone takes a commonly received scholarly opinion and tests it
against the
against          actual data.
            the actual     data. All of us     view the
                                           us view     the world        through our
                                                              world through        our various     heuristic filters,
                                                                                         various heuristic      filters,
some of which we construct ourselves and some of which we inherit from our teachers,
but as this book shows, these filters can keep us from seeing                  seeing important facts that are
literally
literally right
           right in front
                     front ofof us"
                                 us" (Craig     Kallendorf, Texas
                                      (Craig Kallendorf,          Texas A&M        University, Neo-Latin News
                                                                           A&M University,
63.3-4    (2015).     I am   frequently
63.3-4 (2015). am frequently invited         invited    to   give
                                                            give     lectures
                                                                    lectures     in
                                                                                in   national and
                                                                                    national            international
                                                                                                 and international
settings, and I am recognized and respected in those same circles. Within the last three
years alone,
years     alone, I have have been
                                been elected
                                         elected to  to the       boardsofofthree
                                                           theboards              threedifferent        professional
                                                                                           differentprofessional
associations:I I am
associations:                the Discipline
                        am the                     Representative for
                                    Discipline Representative               for Hispanic       Literatures of
                                                                                 Hispanic Literatures          of thethe
Renaissance Society
Renaissance        Society of America,
                                 America, a Member of the                Executive     Council   of  the   Cervantes
                                                                                                          Cervantes
Society of
Society      of America,
                America, and                     [Spokesperson] on
                                        Vocal [Spokesperson]
                              and a Vocal                                      the Board
                                                                           on the    Board of Directors
                                                                                                  Directors of the   the
Asociacion      Internacional Siglo
Asociacion Internacional                       Oro. II have just been asked to stand for election to a
                                   Siglo de Oro.
fourth council seat: the executive board of the Asociacion Internacional de Hispanistas,
the most important association for scholars of Hispanic Literatures in the world. There is
no question as to the "quality of my scholarship" and the blatant falseness of that bland
critique made
critique    made by  by my senior        collegues shows
                               senior collegues                    disdain for Yale's
                                                        shows disdain               Yale's ideals
                                                                                             ideals on on academic
                                                                                                           academic
excellence. At the last meeting of the Modern Language Association of America (Austin,
TX, 2016),
TX,             during the
      2016), during        the session
                                session on  on the    status of the field
                                                the status                 field in  Golden Age
                                                                                  in Golden             Studies, two
                                                                                                Age Studies,        two
different speakers highlighted my work as new, innovative, and evidence of the direction
research in my field is taking, and should take. Each speaker used one of my books as
research
the   prime example
the prime       example of    of trends         the field:
                                  trends inin the     field: forfor one,
                                                                     one, it waswas my      Law and
                                                                                       my Law              History in
                                                                                                    and History
Cervantes' Don Quixote (2012),
Cervantes'                        (2012), andand   for   the  other,     my  Ficino   in
                                                                                      in Spain    (2015).    My work
clearly demonstrates
clearly                       "evidence of exceptional
          demonstrates "evidence                                    accomplishments and
                                                 exceptional accomplishments                                 promise"
                                                                                             and future promise"
(FH IV.H.2,
      IV.H.2, criteria          Associate Professor
                 criteria for Associate        Professor with  with Tenure),
                                                                      Tenure), and and II am   well on
                                                                                          am well     on my way to
being one of "the foremost leaders" in my field "throughout the world" (FH IV.H.2, criteria
for Professor). As Yale says of        of its tenured professors, the difference between Associate
Professor with Tenure and Professor with Tenure "is a difference in degree rather than


                                                                                                             Byrne 12




                                                                                                                           BYRNE009163
     Case 3:17-cv-01104-VLB Document 70-28 Filed 04/01/19 Page 13 of 14




in kind"
   kind" (FH  IV.H.2). I am
         (FH IV.H.2).        already aa respected
                         am already                          my field,
                                         respected leader in my  field, both nationally and
                                                                        both nationally and
internationally, as
internationally,                                                                      clear.
                 as the elected posts to boards and representative positions make clear.
The facts of my curriculum vitae do not lie.

Clear evidence
Clear   evidence of of the  improper motivations
                       the improper       motivationsof        RA, RGE,
                                                           of RA,   RGE, and
                                                                           and NV           found in their
                                                                                  NV are found            their
              application of standards to the same book that has garnered applause from
inconsistent application
all other scholars
          scholars in my field. In 2013 those   those three colleagues had nothing but praise     praise for
my Law            History in
           and History
     Law and                     Cervantes
                            in Cervantes         Don
                                                 Don   Quixote
                                                        Quixote   (2012)
                                                                   (2012)  as
                                                                           as   they
                                                                                they    promoted
                                                                                       promoted       me
                                                                                                       me to
Associate    Professor on
Associate Professor                                       administration in their
                          on Term, assuring the administration                their 2013     Departmental
                                                                                     2013 Departmental
Case Summary
Case    Summary for  for my   promotion that
                         my promotion        that with          book, I had
                                                   with that book,             attained the
                                                                         had attained           standards:
                                                                                           the standards:
"significant published
"significant  published research
                           research and        scholarship representing
                                        and scholarship                                demonstrations of
                                                               representing early demonstrations
disciplinary or interdisciplinary leadership, excellent teaching and mentoring of              of students,
and engaged
and             university citizenship"
      engaged university                                      necessary for that rank. Despite those
                                                    IV.H.1) necessary
                              citizenship" (FH IV.H.1)
encomiums, in
encomiums,     in their
                   their 2016 Departmental Case Summary     Summary denying
                                                                        denying me tenure, the same     same
three faculty
three           members inexplicably
       faculty members                        reverse course
                             inexplicably reverse        course and                  smear and
                                                                  and attempt to smear              defame
                                                                                              and defame
that very same book.
that                               inconsistent positions
                    book. Their inconsistent                     are evidence
                                                     positions are    evidence of bias and bad    bad faith,
                                                                                                         faith,
contrary to FH 1111.3.a.ii,              callsfor
                                 whichcalls
                  1111.3.a.ii, which            for"fair
                                                    "fair and  adequate consideration."
                                                          and adequate    consideration." The charges
to Yale
    Yale faculty
          faculty regarding
                    regarding promotion          reviews: "the
                                  promotion reviews:         "the application        fair and
                                                                   application of fair           consistent
                                                                                           and consistent
standards
standards and        processes" (FH
              and processes"                 II.B), to
                                     (FH II.B),       to "participate     constructively and
                                                           "participate constructively        and without
                                                                                                     without
discrimination"
discrimination" (FH     II.B.3), and to evaluate
                   (FH II.B.3),                         the  professional  competence
                                           evaluate the professional competence of colleaguesof colleagues
using
using only    criteria that
        only criteria   thatdirectly      reflectprofessional
                               directlyreflect                       performance(FH
                                                    professionalperformance           (FH   11.13.3.j), were
                                                                                         11.13.3.j),     were
treated with contempt
treated        contempt by those three  three senior      colleagues. They ignored my
                                                 senior colleagues.                            professional
                                                                                          my professional
performance,     while acting
performance, while       acting and    voting on the
                                  and voting               basis of
                                                      the basis       unrelated, unfair,
                                                                  of unrelated,             discriminatory
                                                                                   unfair, discriminatory
and personal    political  motives.
      personal political motives.      For   their  two-year    long  spate  of
                                                                            of   retaliatory
                                                                                retaliatory   acts   against
                                                                                              acts against
me leading up to, and even continuing after that February 9, 2016 vote, see Appeal 1.

Far from
Far          Yale's "philosophy
      from Yale's                                tolerance and
                                        mutual tolerance
                     "philosophy of mutual                           respect" in
                                                              and respect"     in which         "Physical
                                                                                    which "Physical
restriction, coercion,
restriction,  coercion, or
                         or intimidation          member
                            intimidation of any member       of the   community    is  contrary     to the
basic
basic principles
        principles of the University"     (FH II.A),
                             University" (FH   II.A), the   departmental climate
                                                       the departmental     climate of    of intolerable
                                                                                              intolerable
               and verbal
intimidation and
intimidation        verbal bullying  created and
                            bullying created   and maintained
                                                    maintained by   by RA,
                                                                       RA, RGE, and NV made a
fair tenure review an impossibility. From fall 2014 through spring 2015, it was necessary
for
for me to to consult
              consult with
                       with the   FASDean's
                             the FAS     Dean's office    onmultiple
                                                  office on              occasions regarding
                                                              multipleoccasions          regarding the  the
irrational
irrational behavior
            behavior of                     faculty members, as they earned
                      of the same three faculty                            earned for  for themselves
                                                                                            themselves
the
the dubious                  of being
                distinction of
      dubious distinction       being the
                                        the only  department at
                                            only department        at Yale
                                                                      Yale to
                                                                           to ever deny deny the the APL
                                                                                                      APL
proposal of
proposal    of a junior colleague.                       FASTAP policy was evident
                         colleague. Their scorn for FASTAP                         evident then.then. OnOn
April 1, 2015, for obvious reasons, I had no recourse but to ask two of        of my colleagues to
recuse themselves from my tenure review (see Appeal 1). RGE openly and shamelessly
proclaims his
proclaims                                  broadcasting his
             his contempt for FASTAP, broadcasting          his fixed
                                                                fixed view that no tenure case at
       should ever be granted. Given that biased
Yale should                                               predetermination, he
                                                biased predetermination,            cannot be
                                                                                he cannot        be a fair
and impartial decision maker, and he should be barred from voting on any tenure case.                case.
RA has made me a scapegoat for her anger about negative publicity in the YDN               YDN and, in
April of 2015, she publically shouted and hurled false accusations at me (see Appeal 1).
The    chair of
The chair     of my
                  my tenure     review committee,
                       tenure review     committee, NV,       was disgraced
                                                        NV, was      disgraced by       removal from
                                                                                  by removal          from
departmental
departmentaladministrative
                  administrativeoffice     followingnegative
                                    officefollowing     negativefindings
                                                                    findingsinin the
                                                                                  the report
                                                                                        report on       the
                                                                                                   on the
departmental climate
departmental     climate review, yet inexplicably                                     committee, The
                                       inexplicably left as chair of my review committee,


                                                                                                     Byrne 13




                                                                                                                  BYRNE009164
     Case 3:17-cv-01104-VLB Document 70-28 Filed 04/01/19 Page 14 of 14




denial of tenure vote was pushed through without even allowing me the procedural 45-
day
day period
     period to appeal the earlier
                               earlier denial of my
                                       denial of  my recusal    request, despite
                                                       recusal request,    despite mymy expressed
                                                                                         expressed
intent to do so. Even as she arranged the meeting at which she would inform me of the
denial of
denial     tenure vote,
        of tenure               continued plotting
                    vote, NV continued                  with RA
                                             plotting with   RA and
                                                                  and KS        cause me
                                                                       KS to cause       me further
                                                                                             further
professionaldamage.
professional    damage.Those                       retaliatoryactions
                                       vindictive,retaliatory
                            Those vindictive,                     actionstaken
                                                                            takenby     my senior
                                                                                     by my    senior
colleagues are
colleagues       deplorable, and
             are deplorable,    and provide    clear evidence
                                     provide clear   evidence of their    bias. The   phrase   itself,
"arbitrary and
"arbitrary and capricious,"    suggests variance
                capricious," suggests                from aa procedural
                                          variance from                                standard: to
                                                             procedural norm and standard:
the contrary,  the Department
     contrary, the  Department of      Spanish &
                                    of Spanish     Portuguese at
                                                 & Portuguese      at Yale  is known
                                                                      Yale is  known for its open
                                                                                                open
                  ideology flaunted
anti-procedural ideology
anti-procedural              flaunted by   RGE and
                                        by RGE    and abetted
                                                        abetted by                   Together, they
                                                                 by RA and NV. Together,
have
have a perfect
         perfect record ofof arbitrary   and capricious
                              arbitrary and                decisions, and their
                                              capricious decisions,                 insolent, public
                                                                             their insolent,  public
defiance of Yale policy is an untenable posture for your office to support.

From start
From              finish, my
        start to finish,       tenure review
                          my tenure      review was
                                                  was handled       improperly. The
                                                          handled improperly.      The plethora
                                                                                        plethora of
complaints    againstRA,
complaints against      RA, RGE,
                            RGE, andand NV NV should
                                               should have
                                                        have led       my    review being  removed
                                                               led to my review being removed
entirely  from aa department
entirely from      department in    crisis. Instead,
                                 in crisis.  Instead, itit was           the same
                                                                     in the
                                                           was left in        same unclean   hands
                                                                                    unclean hands
responsible for the creation of that critical situation. Those three senior colleagues used
a
a farcical
   farcical and
             and flimsy
                   flimsy pretense
                           pretense of     judgment on
                                       of judgment          substantive issues
                                                       on substantive       issues of  professional
                                                                                    ofprofessional
competence as
competence     as cover                            motivations. Due to their malintent, and to
                   cover for their own improper motivations.
     freedom they were given to exercise it, the Yale administration failed its promise to
the freedom
me of a fair review on the merits.



REQUESTED RELIEF

I ask
  ask your
       your office
              office to review
                          review my
                                  my full    dossier (returned
                                        full dossier   (returned toto me
                                                                      me onon Feb.
                                                                               Feb. 15,
                                                                                     15, and      your
                                                                                           and at your
disposal),  along with all documents filed for my tenure review, including the letters from
disposal), along
external referees that surely attest to my original contributions to research in my field, as
well as to the breadth, depth, and impact of my work. I also ask that you review carefully
the inexplicable contradictions in filings by the same department for my 2013 promotion
versus this 2016 determination,
versus               determination, as well as the full         departmental climate
                                                           full departmental   climate review report.
This
This last will attest
                 attest to
                         to the  obviousincompatibility
                             theobvious                         between the
                                             incompatibility between      the department's     ongoing
                                                                               department's ongoing
crisis
crisis situation
       situation   and
                  and  the
                       the   possibility
                             possibility of  a
                                             a fair tenure
                                                    tenure   process
                                                             process  in the midst  of it. I am certain
that such a review will convince you of the need to reverse this corrupt decision, and to
grant me the tenure that I have earned on my merits.


Yours truly,



Susan Byrne




                                                                                              Byrne 14




                                                                                                          BYRNE009165
